DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of Group II in the reply filed on 10/20/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of a single method in the reply filed on 10/20/2020 is also acknowledged.  
The elected species read upon claims 11, 13, 15-17 and 19-20.  Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 13, 15-17 and 19-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of controlling mosquitos comprising administering 3-fluoropropane-1,2-diol in combination with citrate-phosphate-dextrose plus adenine (CDPDA) to a population of mosquitos, is not considered enabled for controlling pests as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention and Scope/Breadth of the Claims:  The instant claims are directed to methods of pest control comprising exposing a population of pests to one or more active agents, and one or more attractants or nutrients, wherein numerous active agents, attractants and nutrients are further recited by the claims.  As disclosed by Applicant, “[a]lthough pesticides have many uses and substantial benefits, pesticides are potentially toxic to humans, animals and other species.  Some pesticides have been reported to cause cancer, endocrine disorders, obesity and diabetes, disorders in the nervous system, infertility and sterility, brain damages, birth defects, organ failure, allergies…” and so on, and “extended or repeated use of pesticides may result in resistance to the pesticides” (Specification, Paragraph 0003).   As such, any method of pest control comprising exposing a population of pests to one or more active agent(s) and one or more attractants/nutrients would be considered to be highly complex.  In the instant case, that complexity pest” to be controlled is not limited and embraces, for example, “insects, rodents, weeds, fungi, plant pathogens… bacteria and viruses, and prions” and so on (Specification, Paragraph 0019); the active agent(s) to be administered included dozens of generic and specific agents that can be administered alone or in in countless combinations; the attractants and/or nutrients are not further limited; and the method merely requires “exposure” of the undefined pest to said agents. 
The State of the Prior Art and Level of Predictability in the Art: Developing new pesticides is an extremely complex process with little likelihood of success.  As discussed by Guenther (“What’s it take to produce new pesticides” January 5, 2016 (available online at https://www.grainews.ca/news/whats-it-take-to-produce-new-pesticides/)), “it typically takes at least 10 years from idea generation to market launch… thousands of compounds [are screened] each year” and “[o]nly about 10 to 20 per cent of these compounds make it past the growth chambers” (Page 1).  As further taught by Guenther “[i]f you start with several thousand potential new actives, only a few might make it to market” (Page 2).  Not surprisingly, the instant Specification demonstrates the unpredictability of pesticides (compare efficacy of ingested 1% FOH (greater than 90% killing) (Page 16, Table 1) with efficacy of 0.5% 2,2-dimethyl-1,3-propanediol (10% killing) (Page 19, Table 5) in mosquitos).  Moreover, while ingestion of FOH was effective, air exposure to FOH was not (Page 13, Example 1).  Furthermore, FOH “alone without any inactive ingredient such as sugar or CPDA resulted in minimal death rate” (Paragraph 0056).
The Amount of Direction Provided by the Inventor / Existence of Working Examples:  The instant disclosure is limited.  At the outset, the only tested insect was mosquito in which the actives all were combined with 10% sugar in CPDA.  However, while approximately 20 different MRSA and E. coli (Page 23, Table 7).
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, any method of pest control comprising exposing a population of pests to one or more active agent(s) and one or more attractants/nutrients would be considered to be highly complex and unpredictable.  Indeed, as discussed by Guenther, in determining whether a herbicide might work, one must undertake “field-scale trials with farmers… [t]he trials range from 40 to 160 acres” (Page 5) with little expectation of success.  In the instant case, this complexity is exacerbated by the broadness of the claims which embrace exposing countless compounds (and combinations thereof) to control “pests”.  Yet the Specification is limited to controlling mosquitos (of which many tested actives failed) and the control of MRSA or E.coli by the single agent FOH.
Based on all of the foregoing, it would require undue experimentation to determine which actives (alone or in combination) could be utilized to control “insects, rodents, weeds, fungi, plant pathogens… bacteria and viruses, and prions” as embraced by the claims.  One would have to carry out countless trials, exposing each of the numerous agents (and the infinite combinations thereof) against each of the millions of potential insects, rodents, weeds, fungi, plant pathogens, bacteria, viruses, prions and so on, with little expectation of success.
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.  


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611